UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, *
ORDER
-against- 17 CR. 448 (RMB)
ANDRES SOLIS LIRA,
Defendant.
os ---- x

 

 

The Court will hold a conference in Courtroom 17 B, 500 Pearl Street, on Thursday,
March 12, 2020 at 10:30 am. See Mandate issued February 26, 2020,

The Court requests that the parties meet and confer and file written submissions in
advance of the conference (by March 5, 2020) setting forth their respective positions with

authorities,

Dated: New York, New York

 

 

 

 

 

February 27, 2020
GPE I, es
. “oy . : a
kM ts,
SDC SDP ~ :
USDE SPINY RICHARD M. BERMAN, U.S.D.J.
DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE vitep: AF 4/902 6

 

 

 

 

 
